IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


IN RE: Z.R.G., F.A.G., JR., J.A.G.,      : No. 388 WAL 2014
K.M.G., L.H.G.                           :
                                         :
                                         : Petition for Allowance of Appeal from the
PETITION OF: F.G., BIRTH FATHER          : Order of the Superior Court


                                      ORDER


PER CURIAM

      AND NOW, this 8th day of October, 2014, the Petition for Allowance of Appeal is

DENIED.